Citation Nr: 1138759	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

This case was originally before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's application to reopen a claim for service connection for bilateral hearing loss. 

In an April 2010 decision, the Board reopened the claim for service connection for bilateral hearing loss and denied it on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) seeking a remand for that part of the Board's decision that denied entitlement to service connection for bilateral hearing loss.  By order dated in January 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

The Board remanded this case for additional development in May 2011.  It returns now for appellate consideration.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to an event, disease or injury in service; it was not manifest to a compensable level within one year of service separation.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, an April 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Board notes that, while the claim was originally adjudicated as a petition to reopen, reopening has been granted.  The Board's reopening of the claim was not disturbed on appeal.  As such, the Board finds that any error related to the VCAA as to reopening the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records from 2007 submitted by the Veteran are of record.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a June 2011 medical examination to obtain an opinion as to whether his bilateral hearing loss was the result of inservice noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  The examiner also reviewed the November 2007 private audiology opinion and explained why they came to differing opinions.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in May 2011, instructing that the Veteran be asked to identify any relevant VA or private treatment received for his hearing loss and to provide signed release forms for any private treatment identified, that attempts to obtain such records be made, and that the Veteran be provided with an adequate VA examination to determine whether the Veteran's bilateral hearing loss is at least as likely as not related to service noise exposure.  The Appeals Management Center (AMC) sent a June 2011 letter asking the Veteran to identify any relevant private treatment received for his hearing loss and to provide signed release forms for any private treatment identified.  The Board notes that the letter did not ask the Veteran to identify any VA treatment, but the AMC instead obtained copies of all of the Veteran's VA treatment records from 2003 to June 2011.  The Board notes that the Veteran's original March 2004 claim indicates that his hearing loss had been untreated up to that time.  Thus, there are no records prior to 2003 which may be outstanding.  To the extent that the Veteran would have identified relevant VA treatment records, the Board finds that these would have been obtained in the VA treatment records obtained by the AMC.  The Veteran did not respond to the June 2011 and identify any outstanding private records relevant to the claim.  The Board finds that there was substantial compliance with the first remand instruction.  The Veteran was seen for a June 2011 VA examination.  As discussed above, that examination was adequate for ratings purposes.  The Board finds that the RO complied substantially with May 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall, 11 Vet. App. 268.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's diagnosed hearing loss is decades after service. 

In the absence of a presumption, in order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The puretone thresholds and speech recognition scores from VA examinations in August 2004, April 2007 and June 2011 and private testing scores from March and November 2007 establish current disability.  For example, on the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
70
80
LEFT
15
25
70
70
75

Speech audiometry revealed speech recognition ability of 80 to 92 percent in each ear.  Accordingly, the Veteran clearly has a current diagnosis of bilateral sensorineural hearing loss.

The Veteran contends he suffered with hearing loss since his military service, specifically his in-service noise exposure.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Board finds while the Veteran is competent to report a shift in hearing acuity, the question of whether a hearing loss disability exists is determined by objective scoring on audiometric testing.  See Hensley, 5 Vet. App. at 157-59; see also 38 C.F.R. § 3.385.  Accordingly, whether the Veteran's observed decreased hearing constitutes a disability for purposes of service connection is beyond a lay observer.  See Buchanan, 451 F.3d 1331.  

Turning to the objective evidence in the record, the Board notes the Veteran's DD-214 confirms the Veteran served as an infantryman, to include overseas in Germany, and, therefore, in-service noise exposure is conceded.  In-service incurrence of a hearing loss disability, however, is not supported in the service treatment records.

While the Veteran did have noise exposure during service, the objective testing data in the 1966 induction and 1967 separation audiograms do not meet the criteria for a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (e.g., one auditory threshold of at least 40 decibels, or three thresholds of at least 26 decibels).  Specifically, the Veteran's induction examination report reflects that two separate audiological tests were performed in February and March of 1966.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the following discussion, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards for those audiometric results obtained prior to November 1967.  On the authorized audiological evaluation in February 1966, pure tone thresholds, in decibels (converted from ASA to ISO), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
N/A
20
LEFT
30
25
25
N/A
20

The induction examination report also reflects that a repeat audiological test was performed in March 1966, as it appears that an automatic audiometer was not available at the time of the February 1966 examination.  On the authorized audiological evaluation in March 1966, pure tone thresholds, in decibels (converted from ASA to ISO), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
N/A
10
LEFT
10
0
15
N/A
10

At both times, in February 1966 and March 1966, a hearing loss defect was not diagnosed or noted and the Veteran was deemed fit for active duty.

At the Veteran's separation physical examination in November 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
N/A
5
LEFT
0
0
0
N/A
20

The Board has not converted these scores because the testing occurred after the conversion from ASA to ISO and they are comparable without alteration.  Speech recognition ability was not tested at any in-service examination.

In this case, the Veteran's report that he incurred a hearing loss disability in the military is not supported by the contemporaneous medical evaluations.  Indeed, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of hearing loss.  The Veteran's March 1966 induction and November 1967 separation audiological examinations were within normal limits.  In fact, the Board notes that the separation audiological examination reflects mostly improved auditory thresholds compared to the Veteran's March 1966 induction examination, with the exception of the Veteran's auditory threshold in his left ear at 4,000 hertz, which increased slightly from 10 to 20 decibels.  

Again, while the Veteran is competent to testify as to decreased hearing threshold symptoms he observed in the military, the Veteran is not competent to indicate he incurred a hearing loss disability in the military.  See Hensley, 5 Vet. App. at 157-59; see also 38 C.F.R. § 3.385.  The objective evidence in this case indicates the Veteran did not have a hearing loss disability at separation.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry here, then, is whether the Veteran's current bilateral sensorineural hearing loss has ever been medically linked to in-service noise exposure or his complaints of continuous complaints since service.

There are four medical opinions of record regarding whether the Veteran's current bilateral hearing loss disability is related to inservice noise exposure.  

The Veteran was afforded a VA audiological examination in August 2004 (in connection with his original claim for service connection), and the examiner diagnosed the Veteran with bilateral mild-to-severe high frequency sensorineural hearing loss.  The August 2004 VA examiner noted the Veteran's reported history of being an infantryman in service and experiencing acoustic trauma from gunfire during exercises in Germany and due to helicopters in service.  The examiner also noted the Veteran's reported post-service noise exposure having worked as a machinist for 31 years, and that the Veteran reported that ear protection was not used at work until more recently.  The examiner opined that the Veteran's bilateral hearing loss was not caused by acoustic trauma in service or otherwise related to service.  The examiner reasoned that because the Veteran's hearing sensitivity was normal at separation, there was no evidence that he experienced acoustic trauma in service or that he incurred any hearing loss as a result of such.  The examiner further noted that the Veteran had significant post-service noise exposure, and he opined that it was most likely that the Veteran's hearing loss began post-service as a result of his post-service noise exposure, aging, or some other unknown etiology.

The Veteran has submitted records from a private audiologist, J.D.  A March 2007 private audiological record prepared by J.D. reflects that the Veteran reported a history of noise exposure, that he first noticed a decrease in hearing sensitivity after service, and that he was first diagnosed with hearing loss in 2006.  No audiogram is provided in the March 2007 record, although it appears that audiological testing was performed, as an audiograph is provided.  An impression of moderate to moderately severe sensorineural hearing loss was recorded, but no opinion as to the etiology of the Veteran's hearing was provided, other than generically noting the Veteran's hearing loss pattern is suggestive of noise exposure.  Similarly, a November 2007 private audiological record, also prepared by J.D., reflects another audiograph.  It also reflects that the Veteran reported exposure to noise in service as an infantryman, and that the Veteran reported the onset of his tinnitus as being in service.  An impression of mild-to-severe sensorineural hearing loss was recorded.  Again, no discussion of the etiology of the Veteran's hearing loss was provided by J.D. (other than noting the history provided by the Veteran).  A November 2007 letter written by J.D. the same day she prepared the above audiological record reflects that she reviewed copies of certain service treatment records provided to her by the Veteran, including his induction and separation examination reports, and that the Veteran reported to her a history of exposure to "hazardous" noise levels in service and that his tinnitus had its onset in service.  J.D. noted a certain pure tone thresholds recorded that day during her examination of the Veteran (although no audiogram or complete audiometric data were ever provided) and opined that although the Veteran's hearing was normal at separation, there was a threshold shift between his induction and separation examinations (in his left ear at 4000 hertz from 10 decibels at induction to 20 decibels at separation), and based thereon, and based on certain histopathology literature reflecting that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram, it was more likely than not that the Veteran's hearing loss (and tinnitus) were related to his in-service noise exposure and "it may have worsened as a civilian." 

The Board does not find this opinion probative for the following reasons.  Although J.D. notes the Veteran's military noise exposure, she does not mention or otherwise indicate she is aware of the Veteran's 31 year post-service history of occupational noise exposure as a machinist.  J.D. indicates she reviewed the Veteran's entrance and separation audio examinations as well as "other medical records" that the Veteran provided, but she does not note or reconcile the August 2004 VA examiner's opinion.  In short, J.D.'s opinion appears to be based on incorrect or, at the very least, incomplete factual premises and therefore is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The May 2008 VA examiner noted the same history of the Veteran's noise exposure in-service and post-service as was reported to the August 2004 examiner, i.e., that he experienced loud noise from gunfire in service and that he was exposed to occupational noise as a machinist for 31 years post-service.  She provided the same opinion as the prior August 2004 examiner, to wit, that the Veteran's bilateral hearing loss was not caused by or the result of in-service acoustic trauma.  The examiner reasoned that the decibel shift in one frequency in the Veteran's left ear between induction and separation was slight and not significant, and that although the Veteran was exposed to high noise levels, there was no evidence that it resulted in acoustic trauma because hearing loss was ruled out at separation.  She reasoned further that the Veteran had significant post-service noise exposure as a machinist for 31 years, and that it was most likely that the Veteran's hearing loss began post-service due post-service noise exposure, aging, or some other unknown etiology. 

The May 2008 VA examination report was found to be inadequate in the Joint Motion for Partial Remand.  The May 2008 opinion was criticized as there was no indication that the examiner had reviewed the private treatment records or the November 2007 opinion and because the examiner did not explain why she came to a contrary opinion.  The Board remanded for a new VA examination in May 2011.  

The Veteran was seen for a final VA examination in June 2011.  The examiner providing the June 2011 examination also provided the May 2008 examination.  The examiner reviewed the entire claims file including the November 2007 opinion from J.D.  The examiner conducted another physical exam and audiometric testing, finding bilateral mild to severe sensorineural hearing loss with mildly reduced word recognition.  The examiner acknowledged the Veteran's inservice noise exposure but stated that the separation examination audiometry scores was evidence that the exposure did not result in hearing loss.  The examiner acknowledged J.D.'s opinion that the 10 dB shift in one threshold at separation was significant but stated that the increase in the 4,000 Hz threshold by 10 at separation was not a significant shift and was within normal re-test variability.  The examiner also considered J.D.'s statement that hearing loss can result years after exposure, but stated that she was unaware of any such research documenting a direct correlation between delayed onset hearing loss years after military noise exposure.  The examiner emphasized that the Veteran had a significant 31 year post-service history of noise exposure.  The examiner concluded that the Veteran's bilateral hearing loss was more likely not began after military service secondary to post-service noise exposure, aging or another unknown etiology.  

The Board finds the above August 2004, May 2008 and June 2011 VA examination reports to be the most probative evidence of record as to whether the Veteran's bilateral hearing loss is related to service.  As noted above, the examiners had an opportunity to review the claims file and examine the Veteran and elicit a history from him, they provided interpretations of the audiological data collected, and they provided thorough reasoning for their conclusions.  Most importantly, the examiners based their opinions on the Veteran's reported in-service noise exposure and post-service noise exposure.  Furthermore, the June 2011 opinion indicates that the examiner was unaware of any research or authority for the proposition that hearing loss may have a delayed onset, the basis of the November 2007 positive opinion.  The medical principle on which the November 2007 opinion is based is therefore questionable.  Finally, it does not appear the Veteran's private audiologist considered or was aware of the Veteran's lengthy post-service occupational history of noise exposure in rendering her opinion.  The post-service occupational history was important in the May 2008 and June 2011 opinions.  In light of the incomplete history relied on in the November 2007 opinion and the uncertain medical basis for the opinion, the Board finds that the August 2004, May 2008 and June 2011 VA examination reports and opinion outweigh the November 2007 private opinion.  The Board finds that the preponderance of the medical evidence is against a relationship between any incident of service and the Veteran's current bilateral hearing loss disability.  

The Board also considered the Veteran's statements regarding continuous symptoms of decreased hearing since service. In some cases, lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In this case, however, despite the Veteran's contentions of continuous hearing loss since service, the claims folder does not indicate complaints, treatment or diagnosis of hearing loss until decades after service.  Cf. Buchanan, 451 F.3d at 1336 (holding a lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).

The most probative and persuasive medical evidence, as described above, finds the Veteran's current hearing loss more likely related to his 30 plus post-service occupational history as a machinist.  For these reasons, the Board finds the medical evidence described above more persuasive and more probative than the Veteran's statements.  Waters, 601 F.3d at 1278 ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In short, the Board finds that the evidence against a nexus to service outweighs the evidence in favor of a relationship between the Veteran's current hearing loss disability and any incident of service, including infantry service.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


